283 S.W.3d 822 (2009)
Vincent CANNADY, Appellant,
Ruth Cannady, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Respondent.
No. WD 69367.
Missouri Court of Appeals, Western District.
April 14, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
*823 Vincent Cannady, El Dorado Springs, MO, Appellant Pro-se.
Ruth Cannady, El Dorado Springs, MO, Appellant Pro-se.
Kevin Michael Fitzgerald, Springfield, MO, for Respondent.
Before DIV II: LISA WHITE HARDWICK, P.J., HAROLD L. LOWENSTEIN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Vincent and Ruth Cannady appeal the judgment of the trial court dismissing with prejudice their petition against State Farm Mutual Automobile Insurance Company for damages arising out of an automobile accident.
The judgment is affirmed. Rule 84.16(b).